Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and reporting data without significantly more. See Berkheimer (Fed. Cir. 2018); and Electric Power Group (Fed. Cir. 2016).
	Claim 1 recites the following:
	A system for resolution of technical issues using computing system-specific contextual data, the system comprising: a memory device with computer-readable program code stored thereon; a communication device; and a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to: [Additional elements that do not amount to more than the judicial exception, i.e., memory, processor, computer, device, etc.]
	continuously monitor, via a software-based security agent, system-specific data associated with a user computing system; [Abstract idea of collecting data. Mental Process. A human-mind can monitor system-specific data, e.g., visually monitoring a computer fan rotating. Here, a security agent merely is used as a tool to implement monitoring.]
	detect, based on the system-specific data, a technical issue within the user computing system; [Abstract idea of analyzing data. Mental Process. A human-mind can detect based on system-specific data an issue with a computing system, e.g., visually detect a computer fan rotating abnormally.]
	transmit a search query associated with the technical issue to a resolution database system, wherein the search query comprises the system-specific data; [Abstract idea of collecting data. Mental Process. A human-mind with pen and paper can transmit a search query associated with a technical issue to a database, e.g., write on paper technical issue and place into a filing cabinet (database).]
	receive, from the resolution database system, an ordered list of solutions associated with the technical issue; [Abstract idea of collecting data. Mental Process. A human-mind with pen and paper can receive a list of solutions associated with a technical issue, e.g., remove from a filing cabinet list of solutions.]
	detect that a solution within the ordered list of solutions comprises executable remediation code associated with the technical issue; and [Abstract idea of analyzing data. Mental Process. A human-mind can detect a solution within an ordered list of solution, e.g., visually detect by reading a list of solutions. Here, executable code is used as a tool to implement remediation.]
	execute the executable remediation code to remediate the technical issue. [Abstract idea of analyzing and manipulating data. Mental Process. A human-mind with pen and paper can remediate a technical issue. Here, executable code is used as a tool to implement remediation.]
	Subject Matter Eligibility Test (MPEP 2106 35 U.S.C. 101 Analysis):
	Step 1 (Statutory Categories)- is the claim to a process, machine, manufacture, or composition of matter? Yes, claim is to “[a] system for resolution of technical issues…” See above [rationale] for detailed explanation.
	Step 2A (Judicial Exceptions)- is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea? Yes, claim is directed to collecting, analyzing, manipulating and reporting data (i.e., monitor, detect, transmit/receive). See above [rationale] for detailed explanation.
	Step 2B (Inventive Concept)- does the claim recite additional elements that amount to significantly more than the judicial exception? No, claim recites additional elements such as generic computer components for implementing the abstract idea, i.e., processor, memory, computer. See above [rationale] for detailed explanation.
	Conclusion (Eligibility)- Claim is not eligible subject matter under 35 U.S.C. 101.
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
(Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53) MPEP 2106.04(a)(2) Mathematical Concepts and Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 2 recites the following:
	The system according to claim 1, wherein the computer-readable program code further causes the processing device to: [Additional elements that do not amount to more than the judicial exception, i.e., memory, processor, computer, device, etc.]
	detect a support request from a user associated with the user computing system; and [Abstract idea of analyzing data. Mental Process.]
	present a graphical user interface on a display device of the user computing system, wherein the graphical user interface comprises one or more interface elements configured to receive additional input data from the user, the one or more interface elements comprising at least one of an image capture tool and a text entry field, [Abstract idea of collecting, analyzing, and displaying data. Mental Process.]
	wherein the search query further comprises the additional input data from the user, wherein the additional input data comprises at least one of an image capture and a character search string. [Abstract idea of collecting and analyzing data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 3 recites the following:
	The system according to claim 2, wherein the resolution database system is configured to perform a fuzzy algorithm-based image search within a resolution database based on the image capture. [Abstract idea of collecting and analyzing data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 4 recites the following:
	The system according to claim 2, wherein the resolution database system is configured to perform a keyword search within a resolution database based on the character search string. [Abstract idea of collecting and analyzing data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 5 recites the following:
	The system according to claim 1, wherein the computer-readable program code further causes the processing device to: present the ordered list of solutions to a graphical user interface on a display device of the user computing system; and [Abstract idea of collecting, analyzing, and displaying data. Mental Process.]
	receive a selection of the solution from a user associated with the user computing system, wherein executing the executable remediation code is based on receiving the selection of the solution from the user. [Abstract idea of collecting and analyzing data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 6 recites the following:
	The system according to claim 1, wherein executing the executable remediation code is performed automatically by the security agent. [Abstract idea of collecting, analyzing, manipulating, or reporting data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 7 recites the following:
	The system according to claim 1, wherein the system-specific data comprises at least one of system alerts, keystrokes, and system state information. [Abstract data types. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 8 recites the following:
	The system according to claim 1, wherein the technical issue is one of an application error, a software crash, or system instability. [Abstract data types. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 9 recites the following:
	The system according to claim 1, wherein the technical issue is unauthorized activity on the user computing system. [Abstract idea of analyzing data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claims 10-14 are rejected based on similar citations and rationale given to claims 1-5.
	Claims 15-20 are rejected based on similar citations and rationale given to claims 1-6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 10, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pillay et al. US 9,710,122 (hereinafter “Pillay”), in view of Dukhovny et al. US 11,210,160 (hereinafter “Dukhovny”).
	Regarding claim 1, Pillay teaches: A system for resolution of technical issues using computing system-specific contextual data, the system comprising: [FIG. 1: A drawing of a networked environment according to various embodiments of the present disclosure.]
	a memory device with computer-readable program code stored thereon; a communication device; and a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to: [FIG. 7: A schematic block diagram that provides one example illustration of a computing environment employed in the networked environment of FIG. 1 according to various embodiments of the present disclosure.]
	continuously monitor, via a software-based security agent, system-specific data associated with a user computing system; [FIG. 1, col. 3 ln. 23: “The error support application 114 is executed to facilitate the diagnosis of errors reported by a client 104.”]
	detect, based on the system-specific data, a technical issue within the user computing system; [FIG. 1, col. 3 ln. 28: “When the error monitoring agent 117 discovers an error in the infrastructure services 131, third-party applications 134, or other executed functionality, the error support application 114 maintains a record of the error as a known error 137.”]
	transmit a search query associated with the technical issue to a resolution database system, wherein the search query comprises the system-specific data; [FIG. 1, col. 5 ln. 24: “In some embodiments, data or metadata included in an error report 141 may be stored in a data store 111 or another queryable reference which is accessible by application program interfaces 124 to facilitate support actions to resolve the associated known error 137.” Note, bidirectional communication arrow figure 1.]
	receive, from the resolution database system, list of solutions associated with the technical issue; [FIG. 1, col. 5 ln. 24: “In some embodiments, data or metadata included in an error report 141 may be stored in a data store 111 or another queryable reference which is accessible by application program interfaces 124 to facilitate support actions to resolve the associated known error 137;” and col. 7 ln. 23: “Communicating the error report may also comprise communicating a selection from a list of symptoms or a list of known errors 137.” Note, bidirectional communication arrow figure 1.]
	detect that a solution within the list of solutions comprises executable remediation code associated with the technical issue; and [FIG. 1, col. 5 ln. 29: “After determining whether a root cause of an error report 141 is a known error 137, the error support application 114 may initiate support to remedy the root cause;” and col. 7 ln. 23: “Communicating the error report may also comprise communicating a selection from a list of symptoms or a list of known errors 137.”]
	execute the executable remediation code to remediate the technical issue. [FIG. 1, col. 5 ln. 60: “In some embodiments, initiating support may comprise automatically executing a predefined sequence or collection of actions defined to remedy the associated known error 137. The actions may be defined in a reference stored in the data store 111 or by another approach. Executing the actions may be facilitated by an exposed application program interface 124 including a web service application program interface 124, or by another approach.”]
	Pillay does not expressively disclose an ordered list, however, suggests using a list of known errors (Pillay, col. 7 ln. 23).
	Dukhovny teaches: an ordered list [FIG. 5, col 12 ln. 11: “In various embodiments, the remediation actions are presented according to score with the highest scoring remediation action presented at the top of a list.”]
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined Pillay’s list of known errors with Dukhovny’s list of remediation actions. One would have been motivated to have combined because Pillay’s disclosure implies that matching the error to a list of known errors results in the top remedy being matched. Dukhovny’s ranked list merely places the perceived best-known error at the top of list prior to analysis. This obvious variation would reduce time it takes to find a resolution.
	Regarding claim 5: The system according to claim 1, wherein the computer-readable program code further causes the processing device to: present the ordered list of solutions to a graphical user interface on a display device of the user computing system; and [Pillay, col. 5 ln. 64: “Executing the actions may be facilitated by an exposed application program interface 124 including a web service application program interface 124, or by another approach. In another embodiment in which a support action may comprise actions requiring manual intervention, initiating a support may comprise communicating directions, steps, or other embodiments of remedial actions to a support representative for execution. Initiating a support may also be performed by another approach;” and col. 7 ln. 23: “Communicating the error report may also comprise communicating a selection from a list of symptoms or a list of known errors 137.”]
	receive a selection of the solution from a user associated with the user computing system, wherein executing the executable remediation code is based on receiving the selection of the solution from the user. [Pillay, col. 5 ln. 64: “Executing the actions may be facilitated by an exposed application program interface 124 including a web service application program interface 124, or by another approach. In another embodiment in which a support action may comprise actions requiring manual intervention, initiating a support may comprise communicating directions, steps, or other embodiments of remedial actions to a support representative for execution. Initiating a support may also be performed by another approach.”]
	Regarding claim 6: The system according to claim 1, wherein executing the executable remediation code is performed automatically by the security agent. [FIG. 1, col. 5 ln. 60: “In some embodiments, initiating support may comprise automatically executing a predefined sequence or collection of actions defined to remedy the associated known error 137. The actions may be defined in a reference stored in the data store 111 or by another approach. Executing the actions may be facilitated by an exposed application program interface 124 including a web service application program interface 124, or by another approach.”]
	Claims 10 and 14 are rejected based on the same citations and rationale given to claim 1 and 5.
	Claims 15 and 19-20 are rejected based on the same citations and rationale given to claim 1 and 5-6.
Claims 2-4, 7-9, 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pillay and Dukhovny, further in view of Examiner’s Official Notice.
	Regarding claim 2: The system according to claim 1, wherein the computer-readable program code further causes the processing device to: detect a support request from a user associated with the user computing system; and [Pillay: col. 5 ln. 55“Additionally, initiating support may comprise referring or otherwise associating a support client 105 with the client 104. The support client 105 may represent a party or entity tasked with providing a remedy to the root cause of the submitted error report 141.”]
	present a graphical user interface on a display device of the user computing system, wherein the graphical user interface comprises one or more interface elements configured to receive additional input data from the user, the one or more interface elements comprising at least one of an image capture tool and a text entry field, [Pillay, col. 5 ln. 64: “Executing the actions may be facilitated by an exposed application program interface 124 including a web service application program interface 124, or by another approach. In another embodiment in which a support action may comprise actions requiring manual intervention, initiating a support may comprise communicating directions, steps, or other embodiments of remedial actions to a support representative for execution. Initiating a support may also be performed by another approach.”]
	wherein the search query further comprises the additional input data from the user, wherein the additional input data comprises a character search string. [Pillay, FIG. 1, col. 5 ln. 24: “In some embodiments, data or metadata included in an error report 141 may be stored in a data store 111 or another queryable reference which is accessible by application program interfaces 124 to facilitate support actions to resolve the associated known error 137.” Note, bidirectional communication arrow figure 1.]
	at least one of an image capture and [Examiner takes Official Notice that an image capture is well-known and routine, and would have been an obvious variation over the prior art]
	Regarding claim 3: The system according to claim 2, wherein the resolution database system is configured to perform a fuzzy algorithm-based image search within a resolution database based on the image capture. [Examiner takes Official Notice that performing a fuzzy algorithm-based image search within a resolution database based on an image capture is well-known and routine, and an obvious variation of the prior art.]
	Regarding claim 4: The system according to claim 2, wherein the resolution database system is configured to perform a keyword search within a resolution database based on the character search string. [Examiner takes Official Notice that performing a keyword search within a resolution database based on the character search string is well-known and routine, and an obvious variation of the prior art.]
	Regarding claim 7: The system according to claim 1, wherein the system-specific data comprises at least one of system alerts, keystrokes, and system state information. [Examiner takes Official Notice that system-specific data such as alerts, keystrokes, and system state information are well-known and routine, and an obvious variation of the prior art.]
	Regarding claim 8: The system according to claim 1, wherein the technical issue is one of an application error, a software crash, or system instability. [Examiner takes Official Notice that a technical issue being one of an application error, a software crash, or system instability is well-known and routine, and an obvious variation of the prior art.]
	Regarding claim 9: The system according to claim 1, wherein the technical issue is unauthorized activity on the user computing system. [Examiner takes Official Notice that a technical issue being one of an unauthorized activity on the user computing system is well-known and routine, and an obvious variation of the prior art.]
	Claims 11-13 are rejected based on the same citations and rationale given to claim 2-4.
	Claims 16-18 are rejected based on the same citations and rationale given to claim 2-4.
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113